Title: Thomas Jefferson to Benjamin Silliman, 11 April 1818
From: Jefferson, Thomas
To: Silliman, Benjamin


                    
                        Sir
                        Monticello
Apr. 11. 18.
                    
                    The unlucky displacement of your letter of Mar. 3. has been the cause of delay in my answer. altho’ I have very generally withdrawn from subscribing to or reading periodical publications from the love of rest which age produces, yet I willingly subscribe to your the journal you propose from a confidence that the talent with which it will be edited will entitle it to the attention among the things of select reading for which alone I have time now left. be so good as to send it by mail, and the reciept of the 1st number will be considered as announcing that the work is commenced and the subscription money for a year shall be forwarded. Accept the assurance of my great esteem & respect.
                    
                        Th: Jefferson
                    
                